DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-6 filed November 16, 2021.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In regards to claim 1, the claim should read as follows: “A lock-in cable seal for sealing an object, the lock-in cable seal comprising: a housing having a longitudinal blind channel, and first and second longitudinal through channels, the first and second longitudinal through channels being parallel to one another, the housing defining an upper portion and a lower portion; a first locking mechanism and a second locking mechanism located in the upper portion of the housing, wherein the first locking mechanism is coupled to the first longitudinal through channel and the second locking mechanism is coupled to the second longitudinal through channel, and wherein each of the first and second locking mechanisms are aligned in an angled orientation with respect to the corresponding one of the first and second longitudinal through channels, and the first and second locking mechanisms are located parallel to each other; a cable having an end portion, the end portion securely fastened within the longitudinal blind channel, another portion of the cable is placed in the first and second longitudinal through channels and securely fastened via the first locking 
In regards to claim 2, line 1, the phrase “the ribs” should be changed to “the ribs on the bolt,” and in line 3, the phrase “arranged symmetrically, in the form of a fish bone” should be removed because the ribs are located on one side of the bolt and therefore are not symmetrically arranged, and in light of the rejection of claim 2 under 35 U.S.C. 112(b) set forth below.
In regards to claim 3, line 2, reference character “(10)” should be removed.
In regards to claim 4, the claim should read as follows: “A cable seal for sealing an object, the cable seal comprising: a housing having a longitudinal 
In regards to claim 5, the claim should read as follows: “A method for sealing an object via a lock-in cable seal, the lock-in cable seal having a cable defining first and second end; a housing having a longitudinal blind channel, and first and second longitudinal through channels; a first locking mechanism; a second locking mechanism; and a third locking mechanism including a bolt and a locking mechanism, wherein the first locking mechanism is coupled to the first longitudinal through channel and the second locking mechanism is coupled to the second longitudinal through channel, and wherein each of the first and second locking mechanisms is aligned in an angled orientation with respect to the corresponding one of the first and second longitudinal through channels, and the first and second locking mechanism are located parallel to each other, the method comprising: securely fastening the first end of the cable in the longitudinal blind channel’ extending the second end of the cable through lugs of the object to be seal and through both of the first and second longitudinal through channels, in which the second end of the cable is fixed by the first and second locking mechanisms; blocking access to a first loop of the cable formed between the first and second longitudinal through channels by the third locking mechanism, wherein blocking access to the first loop comprises: affecting the bolt by sliding the bolt inside a longitudinal groove of the lower portion of the 
In regards to claim 6, the claim should read as follows: “A method for sealing an object via a cable seal, the cable seal having a cable defining first and second ends; a housing having a longitudinal blind channel, and first and second longitudinal through channels; a first locking mechanism; a second locking mechanism; and a third locking mechanism including a cover and a coupling element, wherein the first locking mechanism is coupled to the first longitudinal through channel and the second locking mechanism is coupled to the second longitudinal though channel, and wherein each of the first and second locking mechanisms are aligned in an angled orientation with respect to the corresponding one of the first and second longitudinal through channels, and the first and second locking mechanism are located parallel to each other, the method comprising: securely fastening the first end of the cable in the longitudinal blind channel; extending the second end of the cable through lugs of the object to be sealed and through both of the first and second longitudinal through channels, in which the second end of the cable is fixed by the first and second locking mechanisms; blocking access to a first loop of the cable formed between the first and second longitudinal through channels by the third locking mechanism, wherein blocking access to the first loop comprises: pressing the cover until a catch of the cover is coupled with the coupling element, providing a non-detachable coupling and closing a gap formed between ends of side walls of the housing.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 5 and 6, and claim 4, line 10, it is unclear which of the channels the phrase “each being parallel to each other” refers.  For examination purposes, it is assumed that the phrase refers to the first and second longitudinal through channels, and will be examined as such.  See claim objections above.
In regards to claim 1, line 7, and claim 4, line 11
In regards to claim 1, line 11, claim 4, line 14, claim 5, line 7, and claim 6, line 7, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tapered” in the claims is used by the claims to mean “angled,” while the accepted meaning is “to become progressively smaller toward one end.” The term is indefinite because the specification does not clearly redefine the term.  The orientation of the first and second locking mechanisms as shown in Figure 4 do not progressively get smaller towards one end, but appear to be angled relative to the first and second longitudinal through channels and will be examined as such.  See claim objections above.
In regards to claim 1, lines 13 and 14, and claim 4, line 16, it is unclear if the end portion of the cable is securely fastened within the longitudinal blind channel based on the language “to be securely fastened.”  It is understood that the device must have the end portion of the cable securely fastened within the longitudinal blind channel so as to operate to seal the object, and will be examined as such.  See claim objections above.
In regards to claim 1, line 14, and claim 4, line 17, the claim language suggests that the cable in its entirety is placed in the first and second longitudinal through channels, however, it is understood from the specification and drawings that a portion of the cable other than the end portion in the longitudinal blind channel is placed 
In regards to claim 1, lines 16 and 17, and claim 4, lines 19 and 20, the phrase “for sealing the object provided between the longitudinal blind channel and the first longitudinal through channel” suggests that the object is located in the housing between the longitudinal blind channel and the first longitudinal through channel, when it is understood from the specification and drawings that the object is located exterior to the housing, with this location being between the longitudinal blind channel and the first longitudinal through channel when viewed from certain directions.  The claims have been examined with the language set forth in the claim objections above, which is based on the specification and drawings.  See claim objections above.
Claim 1 recites the limitation "the lower side of the housing" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “lower side” of the housing is meant to refer to the “lower portion” of the housing, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 21 and 22, and claim 4, lines 22-24, it is unclear how the device can include a single end ledge having the longitudinal groove and L-shaped side walls, when it is understood from the specification and drawings that the lower portion of the housing includes two end ledges that form the longitudinal groove, with each end ledge formed at an L-shaped side wall of the lower portion and will be examined as such.  See claim objections above.
Claim 1
Claim 1 recites the limitation "the ends of the side walls" in line 30.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 1, line 30, the relationship between the “blocking” of the gap formed between ends of the side walls, as recited in line 30, and the “blocking of access to the second loop,” as recited in lines 24 and 25, is unclear from the claim language.  It is understood from the specification that the blocking of the gap causes the blocking of the access to the second loop, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 31 and 32, the relationship between the “ribs provided on the lower portion of the housing,” as recited in lines 31 and 32, and the ribs of the locking mechanism, as recited in line 27, is unclear from the claim language.  It is understood from the specification and drawings that the ribs of the locking mechanism are provided on the bolt so as to couple with the ribs provided on the lower portion of the housing, and will be examined as such.  Without this relationship set forth, it is unclear how the access to the second loop is blocked.  See claim objection above.
In regards to claim 2, the metes and bounds of the phrase “in the form of a fish bone” cannot be determined.  Specifically, fish bones can have varying sizes and shapes, and therefore, it is unclear what shape, size, or feature the phrase “in the form of a fish bone” is intended to claim.  It is suggested that this language be removed from the claim.  See claim objection above.
Claim 4 recites the limitation "the lower side of the housing" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “lower 
In regards to claim 4, lines 23 and 24, the claim recites the cover 15, and is therefore drawn to the embodiment in Figure 6.  This embodiment does not include a hole in one of the side walls as recited in the claim, and therefore, this limitation should be removed from the claim.  See claim objection above.
In regards to claim 4, line 25, and claim 6, line 4, it is unclear how the claimed device includes a “fourth” locking mechanism when the claims do not recite a “third” locking mechanism.  The term “fourth” seems to relate to the “third” locking mechanism of claim 1, but since claims 4 and 6 are independent claims separate from claim 1, the locking mechanism in line 25 of claim 4 and in line 4 of claim 6 can be referred to as a “third” locking mechanism since it is a locking mechanism in addition to the first and second locking mechanisms recited in claims 4 and 6.  See claim objections above.
Claim 5 recites the limitation "the longitudinal blind axial channel" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “longitudinal blind axial channel” is meant to refer to the “longitudinal blind channel” recited in line 2, and will be examined as such.  See claim objection above.
In regards to claim 5, lines 19 and 20
Claim 5 recites the limitation "the lower portion" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
 Claim 6 recites the limitation "the longitudinal blind axial channel" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “longitudinal blind axial channel” is meant to refer to the “longitudinal blind channel” recited in line 2, and will be examined as such.  See claim objection above.
Claim 6 recites the limitation "the catch" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 6 recites the limitation "the locking element" in lines 21 and 22.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “locking element” is meant to refer to the “coupling element” in line 4 of the claim, and will be examined as such.  See claim objection above.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner has set forth language in claim objections in the current Office Action to correct the indefinite language in the claims and to overcome the rejections under 35 U.S.C. 112(b) set forth in current Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 4-6, Storer (US-5114196) fails to disclose at least that the housing includes first and second locking mechanisms, with the first locking mechanism coupled to the first longitudinal through channel and the second locking mechanism coupled to the second longitudinal through channel, and the first and second locking mechanisms fixing an end portion or a second end portion of the cable.  The examiner can find no motivation to modify the device of Storer without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
In light of applicant’s amendments to the specification and claims, the drawing objections and specification objections set forth in the previous Office Action are withdrawn.
In light of applicant’s amendments to the claims, the claim objections and most of the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  Based on applicant’s extensive amendments to the claims beyond the language presented in the claim objections set forth in the previous Office Action, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.  The rejection of claim 2 set forth in the Paragraph 12 of the previous Office Action has been maintained since the claim still includes the indefinite language.
Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 25, 2022